In a proceeding to validate a petition designating Neal Schwarzfeld as a candidate in the Democratic Party primary election to be held on September 15, 1987, for the public office of Member of the Westchester County Board of Legislators from the 11th Legislative District, and a consolidated cross proceeding to invalidate the designating petition, the appeal, as limited by La Barbera’s brief, is from so much of a judgment of the Supreme Court, Westchester County (Coppola, J.), dated August 7, 1987, as directed the Board of Elections of Westchester County to provide enrolled Democratic voters with an opportunity to ballot.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
In this matter the Supreme Court sustained the finding of the Board of Elections that a petition purporting to designate Neal Schwarzfeld as Democratic candidate for the public office of Member of the County Legislature from the 11th Legislative District, contained an insufficient number of valid signatures. The court, however, then granted the candidate’s request to give enrolled voters of the Democratic Party an opportunity to ballot (see, Election Law § 16-100). Under the circumstances of this case we conclude that the court did not abuse its discretion in so doing (see, Matter of Brown v Ulster County Bd. of Elections, 48 NY2d 614, 616). Brown, J. P., Weinstein, Eiber and Kooper, JJ., concur.